DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11 - 14 in the reply filed on December 12, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The Examiner notes that claim 11 is a product-by-process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim is a product-by-process claim as noted above. The claim merely recites that it is a material having a metal layer obtainable by a method according to claim 1. 
As a first matter, there is a lack of clarity between the claimed material having a metal layer and the imported method of preparing a metal layer. The method that is imported to claim 11 by dependency to claim 1 is not directed to a method of making a material. Therefore, there is a confusion of scope between what is being made by the method and the object that is claimed within claim 11, inducing a lack of clarity. Furthermore, the method as whole is likewise indefinite as step c) and step d) of the imported method claim 1 lacks clarity; step c recites a result of forming a metal layer comprises or consists of said metal, thus introducing both a broad limitation and a narrow limitation of the metal layer formed in step c.) and thus at least one of the metal layers implied to be required in the product-by-process of claim 11.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 (by importation of the implied structural limitations of claim 1) recites the broad recitation “metal layer comprising a formed metal”, and the claim also recites “metal layer consisting a formed metal” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Secondly, the material as recited only appears to structurally require a metal layer.  Claim 1 does not clearly indicate any structural requirements of the material within its recitation aside form a metal layer. It then becomes unclear what is the required structure of the material outside of the metal layer, rendering the claim indefinite.  While a product-by-process claim, which is a product claim that defines the 1, there is no direction within the process steps imported by dependency that would provide to the structure implied or the distinctive structural characteristics to the final product.
	
Finally, claim 11 recites that the said material be[ing] obtainable by a method according to claim 1. As written, the does not indicatively require that the material is the same material produced? according to the process of claim 1.  It then becomes unclear whether the material is required to be produced by the execution of the method of claim 1 or if the material may optionally be produced/obtained by executing the method of claim 1. 

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 – 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. US 2014/0305791 A1 (hereafter “Ng”).
Regarding claim 11, Ng is directed to a method of reducing metal ions present on a substrate to generate metal atoms from the metal ions (Abstract).  Ng discloses a substrate upon which an agglomeration of metal nanoclusters is disposed thereon ([0068], [0091]). The layer of metal nanoparticles are formed onto the substrate by a process comprising: providing metal ions (e.g. silver ions) using a suitable salt ([0034]), chemically treating [a form of coating] or coating the substrate with the metal ions ([0030] – [0031], [0034]); coating the substrate with metal ions with a solution containing a photocatalyst [photo-initiator] and a solvent ([0035]); irradiating the coated substrate with metal ions with visible light to in turn obtain metal nanoparticles ([0069], [0072]); and ,in some embodiments, then annealing the metal particles to form larger and denser aggregates [continuously connected metal particles] ([0070], [0090] – [0091]). While Ng does not expressly teach that the metal layer is formed from a method wherein the metal ion precursor and the photo-initiator are within the same liquid composition, the resultant product appears to be substantially similar/same to the product described by the instant specification as produced from the claimed method In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
Alternatively, in view of the indefiniteness of the claims, Ng also discloses disposing of other metal layers, such as plated metal layers, onto a substrate ([0069], [0073], [0080] – [0081]; Fig. 6a, 6b).
Regarding claims 12 – 13, Ng discloses a substrate upon which a coating of metal nanoparticles or a coating of agglomerated metal nanoclusters [metal layer consisting of particles of metal in spatial contact together in each case] are disposed onto the substrate ([0068], [0091]). In examples, the metal layer is formed on commercially available Kapton-HN film [transparent substrate2] ([0090]).  The metal nanoclustor coatings produced are described to be reflective ([0092] – [0093], see caption of table).
Regarding claim 14, Ng teaches the claimed invention above but fails to teach the structure of particles presenting a decreasing disorder in particle organization and coalescence from the substrate side to the opposite side of the metal layer. It is reasonable to presume that the characterized disorder is inherent to Ng. Support for In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ng product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. US 2009/0022995 A1 (hereafter “Graham”).
Regarding claim 11, Graham is directed to in-situ nanoparticle formation on substrates [collectively a material]. The nanoparticles themselves may be e.g. gold or silver ([0008], [0059]). The nanoparticles are formed onto a substrate by a method comprising: providing [preparing] a curable clear coat [liquid] composition with dissolved metal salts [precursor of at least one metal] ([0015], [0042], [0045]), photopolymerization initiator and/or photosensitizer [photo-initiator] ([0110]), and a solvent ([0088], [0091]);  applying the curable clear coat composition onto substrates by methods such as spray coating, dip coating ([0112] – [0114]); and then subsequently exposing the curable clear coat to e.g. ultraviolet, visible or infrared radiation ([0108]) to form in-situ metal nanoparticles [metal layer comprising said metal, and thus obtained metal layer]. In view of the indefiniteness of the claim, as the coated substrate is produced by a prior art method that anticipates the method of obtaining the material, the material produced by Graham anticipates the material claimed in instant claim 11. 

12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thollon et al. US 2008/0128656 A1 (hereafter “Thollon”).
Regarding claim 12, Thollon is directed to a process for preparing metal or metal alloy nanoparticles on a substrate by chemical vapor deposition (Abstract). Thollon discloses layers of only silver nanoparticles that are attached onto silicon substrates as shown in Figures 1 – 6 produced by executing example chemical vapor deposition methods ([0124] – [0127], [0177] – [0179]). The produced silver-nanoparticles as shown demonstrate coalescence and the formation of aggregates [spatial contact] as the particles join together [continuous metal layer of particles under the broadest reasonable interpretation] ([0061], [0101], [0189]; Fig. 1 – 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 1354, 117 USPQ2d 1733, 1739 (Fed. Cir. 2016); In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969)
        2  As evidenced by page 1 and first column of Dupont.  “DuPont™ Kapton® Polyimide Film Safety in Handling and Use” (2020). Retrieved from dupont.com. and Section 9 of Uline.”Kapton Polyimide Film, H Types, V Types and Variations” (1999). Retrieved from uline.com.